Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement is entered into as of this           day of
                                 (the “Effective Date”) by and between
Acusphere, Inc. (the “Company”), and (the “Employee”).

 

WHEREAS, the Company considers it consistent with the best interests of the
Company’s stockholders to foster the continuous at-will employment of key
management personnel in order to prevent the departure or distraction of
management personnel to the detriment of the Company and its stockholders.

 

WHEREAS, the Company desires to provide members of the Company’s management,
including the Employee, with an incentive to continue their respective at-will
employment and to maximize the value of the Company for the benefit of the
Company’s stockholders.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the Employee and the
Company agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have meanings set forth herein:

 

(a)                                  A termination for “Cause” means a
termination of the Employee’s employment by the Company or any successor company
for one or more of the following reasons:

 

(i)                                     the substantial and continuing failure
or refusal of the Employee, after written notice thereof, to reasonably attempt
to perform his or her job duties and responsibilities (other than failure or
refusal resulting from incapacity due to physical disability or mental illness)
which failure or refusal is committed in bad faith and is not in the best
interest of the Company;

 

(ii)                                  gross negligence, willful misconduct or
material breach of fiduciary duty to the Company;

 

(iii)                               the willful commission of an act of
embezzlement, misappropriation or fraud;

 

(iv)                              deliberate and willful disregard of the
written rules or policies of the Company which results in a material and
substantial loss, damage or injury to the Company;

 

--------------------------------------------------------------------------------


 

(v)                                 the unauthorized, deliberate and willful
disclosure of any material confidential, proprietary and/or trade secret
information of the Company or its customers which disclosure is committed in bad
faith  and is not in the best interest of the Company;

 

(vi)                              the willful and deliberate commission of an
act which induces any customer, supplier, employee or consultant to adversely
and substantially amend or terminate their relationship with the Company which
act is committed in bad faith and is not in the best interest of the Company; or

 

(vii)                           the conviction of, or plea of nolo contendere by
the Employee, to a crime involving a felony of moral turpitude.

 

(b)                                 “Good Reason” means a termination of the
Employee’s employment by the Employee within one year after a Change of Control
(as defined below), following the occurrence of any of the following events by
the Company or any successor company after such Change of Control or within the
period which begins six (6) months prior to the first public comment by the
Company regarding such Change of Control and ends upon a Change of Control:

 

(i)                                     a reduction in the Employee’s
then-current annual base salary or bonus opportunity or benefits (other than in
connection with a salary adjustment generally applicable to similarly situated
employees); or

 

(ii)                                  any failure to offer the Employee the same
level of benefits offered to similarly situated employees; or

 

(iii)                               a significant diminution in the Employee’s
duties, title, office, staff or responsibilities; or

 

(iv)                              the relocation of the Employee’s primary
business location to a location that increases the Employee’s commute by more
than thirty (30)  miles compared to the commute of the Employee to the
Employee’s then-current primary business location; or

 

(v)                                 the failure to pay the Employee any portion
of his or her current base salary, bonus or benefits within twenty (20) days of
the date such compensation is due, based upon the payment terms currently in
effect; or

 

(vi)                              the failure of the Company to obtain a
reasonably satisfactory agreement from any successor to assume and agree to
perform this Agreement.

 

(c)                                  “Permanent Disability” means that (i) the
Employee has been incapacitated by mental or physical injury or illness so as to
be prevented thereby from engaging in the performance of the Employee’s duties,
(ii) such incapacity has continued for a period of

 

--------------------------------------------------------------------------------


 

six (6) consecutive months, and (iii) such incapacity will, in the opinion of a
qualified physician, be permanent and continuous during the remainder of the
Employee’s life.

 

(d)                                 “Change of Control” means (i) a sale by the
Company of all or substantially all of its business or assets or (ii) a
reorganization, merger or consolidation of the Company whereby the stockholders
of the outstanding voting stock of the Company immediately prior to the
transaction hold less than a majority of votes of the outstanding stock of the
entity surviving such transaction, or (iii) the transfer, in a single
transaction or series of transactions, of a majority of the outstanding voting
stock of the Company to a single purchaser or group of related purchasers, or
(iv) individuals who, as of the date of this Agreement, constitute the Board of
Directors (the “Board”) of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any
individual becoming a director subsequent to the date of this Agreement whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for the purpose, any such individual whose
initial assumption of office is in connection with either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or (v) the Board determines that a Change of Control has occurred.

 

(e)                                  “Monthly Base Salary” means the amount
calculated by multiplying the employee’s then semi-monthly current gross salary
by two (2), or if paid more or less frequently than two times per month, the
amount of such current gross salary multiplied by the number of payroll periods
in a year divided by twelve (12). For purposes of this calculation, the
Employee’s current gross salary shall be the highest amount of such gross salary
paid to the Employee during the twelve month period prior to termination of
employment.

 

(f)                                    “Target Bonus”: means the greater of the
potential bonus amount defined in the Company’s management incentive
compensation plan at the time of a Change of Control Termination or the
potential bonus amount or other financial incentive amount defined in any such
management incentive compensation plan applicable to the Employee during the
twelve month period preceding a Change of Control.  For employees who earn sales
commissions, Target Bonus shall be deemed to equal the average annualized (for
any fiscal year consisting of less than twelve months or with respect to which
the Employee has been employed by the Company for less than twelve full months)
commission paid or payable to the employee by the Company in respect to the
lesser of the three fiscal years immediately preceding the Change of Control, or
the number of fiscal years in which the Company has instituted a commission plan
or the number of full fiscal years for which the Employee has been employed by
the Company immediately preceding the fiscal year in which the Change of Control
Termination occurs.

 

2.                                       Benefits Upon Termination after Change
of Control.  If at any time within twelve (12) months after a Change of Control
of the Company has occurred or within the period which

 

--------------------------------------------------------------------------------


 

begins six (6) months prior to the first public comment by the Company regarding
the Change of Control and ends upon a Change of Control, the Employee’s
employment is terminated either (i) by the Company or any successor company for
any reason other than for Cause or the Employee’s Permanent Disability or death
or (ii) by the Employee for Good Reason, (such events of termination referred to
herein as a “Change of Control Termination”), if the Employee executes, and
subject to the Employee executing a release in substantially the form attached
hereto as Exhibit 1 and the expiration of the applicable revocation period, the
Company shall pay or provide the Employee with the following:

 

(i)                                     all base salary and accrued but unused
vacation up to and through the date of Change of Control Termination shall be
paid in accordance with the Company’s normal payroll payment practices as
currently in effect;

 

(ii)                                  payments by the Company of an aggregate
amount equal to the product of the Employee’s then-current Monthly Base Salary
multiplied by six (6), which amount shall be paid in a lump sum within 30 days
immediately following the date of the Employee’s Change of Control Termination;
provided that if in the opinion of the Company, based on advice of counsel or
its tax advisors, such payments would be subject to the payment of excise tax
under Section 409 A of the Internal Revenue Code of 1986, as amended (the
“Code”), such payment shall be made six months and one day after the date of the
Employee’s Change of Control Termination, together with interest on the amount
so deferred calculated at the prime rate of interest as reported in the Wall
Street Journal at the time of such payment (the “Prime Rate”);

 

(iii)                               payments by the Company of an aggregate
amount equal to the product of the Employee’s then-current Monthly Base Salary
multiplied by the greater of (i) the number of full years (twelve month periods)
during which the Employee had been employed by the Company prior to the Change
of Control Termination or (ii) six, which amount shall be paid in a lump sum
within 30 days following the date of the Employee’s Change of Control
Termination;

 

(iv)                              payment by the Company of an amount equal to
one times the Employee’s Target Bonus for the year in which the Change of
Control occurs, pro rated to cover the portion of the year that elapsed from the
start of the calendar year through the date of the Change of Control Termination
plus such pro rated amount to cover six (6) months plus the greater of  (i) one
month for each full year (twelve month period) during which the Employee has
been employed by the Company prior to the Change of Control Termination or
(ii) six months, which amount shall be paid in a lump sum within 30 days
immediately following the date of the Employee’s Change of Control Termination
together with payment of all earned but unpaid bonuses from prior years, if any;

 

(v)                                 payment by the Company of the portion of the
Employee’s monthly health and dental insurance premium payments customarily paid
by the Company for its employees for a period of eighteen (18) months from the
date of the Employee’s termination, provided the Employee elects to continue
such health and dental insurance in accordance with the applicable provisions of
the Consolidated

 

--------------------------------------------------------------------------------


 

Omnibus Budget Reconciliation Act of 1985 (“COBRA”), has not accepted employment
elsewhere from which he or she is eligible to receive similar employer-sponsored
insurance and provided that if continuation is not available under the terms and
conditions of the Company’s plans, the Company will substitute similar coverage;

 

(vi)                              continuation of coverage under the Company’s
life and disability insurance plans, if any, to the extent permitted by
applicable law, for a period of eighteen (18) months from the date of the
Employee’s termination; provided, however, that in the event such continuation
of coverage is not so permitted by applicable law, the Employee acknowledges and
agrees that he or she shall not be entitled to any payments in lieu thereof and
provided that if continuation is not available under the terms and conditions of
the Company’s plans, the Company will substitute similar coverage;

 

(vii)                           the amount of any Company contribution, premium
payment or other consideration paid by the Company to, or for, any other welfare
plan, retirement plan or profit sharing plan supported by the Company on behalf
of its employees in an amount equal to the amount that the Employee would have
been eligible to receive or which the Company would have paid on behalf of the
Employee had the Employee remained in the employ of the Company for twelve
months after the Change of Control;

 

(viii)                        outplacement services from a service provider of
Employee’s choice to the Employee at the Company’s expense, up to a maximum
expense of $15,000; and

 

(ix)                                the amount of federal, state and local
income tax to which the Employee is subject as a result of the Company paying
for any insurance premium, outplacement service or retirement benefit hereunder
in a form which is judged to be taxable as income to the Employee but would
likely not have been subject to taxation had the Employee been in the continued
employ of the Company such that the Employee remains “whole” on such payments
(including the payments per this paragraph).

 

In addition to the foregoing, upon any Change of Control Termination, unless at
that time Employee elects to forego all or a part of the following described
amendments to his/her stock option agreements, all unvested options for Company
common stock or unvested restricted stock held by the Employee pursuant to any
stock plan or arrangement with the Company shall become immediately vested, and
any options held by the Employee under any such plan or arrangement shall be
deemed amended so that they are exercisable at any time after the Change of
Control Termination and prior to termination of the option agreement in
accordance with its terms.

 

The Employee shall not be required to mitigate the amount of any payment to be
paid or provided in this Section 2 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided by this Section 2 be reduced
by any compensation earned by the

 

--------------------------------------------------------------------------------


 

Employee as a result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by the Employee to the Company,
or otherwise.

 

Notwithstanding the foregoing, if in the opinion of the Company, based on advice
of counsel or its tax advisors, any payments owed to the Employee under this
Section 2 would be subject to the payment of excise tax under Section 409 A of
the Code if paid at the times set forth herein, such payments shall be made six
months and one day after the date of the Employee’s termination hereunder,
provided that any payments so deferred shall earn interest calculated at the
Prime Rate.

 

3.                                       Benefits Upon Not For Cause
Termination.  If at any time after the Employee has been employed by the Company
for at least twenty-four (24) months from date of hire, the Employee’s
employment is terminated by the Company or any successor company for any reason
other than for Cause or the Employee’s Permanent Disability or death, and such
termination does not constitute a Change of Control Termination under Section 2
above or a Management Buy-Out, (such events of termination referred to herein as
a “Not For Cause Termination”), if the Employee executes, and subject to the
Employee executing a release in substantially the form attached hereto as
Exhibit 1 and the expiration of the applicable revocation period, the Company
shall pay or provide the Employee with the following:

 

(i)                                     all base salary and accrued but unused
vacation up to and through the date of Not For Cause Termination shall be paid
in accordance with the Company’s normal payroll payment practices as currently
in effect;

 

(ii)                                  payments by the Company of an aggregate
amount equal to the product of the Employee’s then-current Monthly Base Salary,
multiplied by six, which amount shall be paid in equal monthly installments on a
monthly basis for the six months immediately following the date of the
Employee’s Not For Cause Termination; provided that in any event such amount
shall be fully paid no later than two and one-half months following the calendar
year in which the Employee’s Not For Cause Termination occurs;

 

(iii)                               payments by the Company of an amount equal
to the product of the Employee’s then-current Monthly Base Salary, multiplied by
the number of full years (twelve month periods) during which the Employee had
been employed by the Company prior to the Not For Cause Termination, which
amount shall be paid on a monthly basis for the six months immediately following
the date of the Employee’s Not For Cause Termination; provided that in any event
such amount shall be fully paid no later than thirty (30) days following
Employee’s Not For Cause Termination;

 

(iv)                              payment by the Company earned but unpaid
bonuses, including commissions, up to the date of Not For Cause Termination;

 

(v)                                 payment by the Company of the portion of the
Employee’s monthly health and dental insurance premium payments customarily paid
by the Company for its employees for a period of eighteen (18) months from the
date of the Employee’s termination, provided the Employee elects to continue
such health and dental insurance in accordance

 

--------------------------------------------------------------------------------


 

with the applicable provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), has not accepted employment elsewhere from which he or
she is eligible to receive similar employer-sponsored insurance, and otherwise
remains eligible for such coverage;

 

(vi)                              continuation of coverage under the Company’s
life and disability insurance plans, if any, to the extent permitted by
applicable law, for a period of eighteen (18) months from the date of the
Employee’s termination; provided, however, that in the event such continuation
of coverage is not so permitted by applicable law, the Employee acknowledges and
agrees that he or she shall not be entitled to any payments in lieu thereof and
provided that if such continuation is not available under to terms and
conditions of the Company’s plans that the Company will substitute similar
coverage from other plan providers for this continuation coverage period;

 

(vii)                           the amount of any Company contribution, premium
payment or other consideration paid by the Company to, or for, any other welfare
plan, retirement plan or profit sharing plan supported by the Company on behalf
of its employees in an amount equal to the amount that the Employee would have
been eligible to receive or which that Company would have paid on behalf of the
Employee had the Employee remained in the employ of the Company for twelve
months after the Change of Control;

 

(viii)                        outplacement services from a service provider of
Employee’s choice to the Employee at the Company’s expense, up to a maximum
expense of $15,000; and

 

(ix)                                the amount of federal, state and local
income tax to which the Employee is subject as a result of the Company paying
for any insurance premium, outplacement service or retirement benefit hereunder
in a form which is judged to be taxable as current income to the Employee but
would likely not have been subject to current taxation had the Employee been in
the continued employ of the Company such that the Employee remains “whole” on
such payments (including the payments per this paragraph).

 

The Employee shall not be required to mitigate the amount of any payment to be
paid or provided in this Section 3 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided by this Section 3 be reduced
by any compensation earned by the Employee as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Employee to the Company, or otherwise.  Notwithstanding the
foregoing, if in the opinion of the Company, based on advice of counsel or its
tax advisors, any payments owed to the Employee under this Section 3 would be
subject to the payment of excise tax under Section 409 A of the Code if paid at
the times set forth herein, such payments shall be made six months and one day
after the date of the Employee’s termination hereunder, provided that any
payments so deferred shall earn interest calculated at the Prime Rate.

 

4.                                       Benefits Upon Termination For Death or
Disability.  If the Employee’s employment is terminated as a result of the
Employee’s death or Permanent Disability:

 

--------------------------------------------------------------------------------


 

(i)                                     the Company shall pay the Employee or
the Employee’s estate all base salary and accrued but unused vacation up to and
through the date of death or disability shall be paid in accordance with the
Company’s normal payroll payment practices as currently in effect;

 

(ii)                                  the Company shall pay the Employee or the
Employee’s estate the amount of any commissions earned through the date of
Employee’s death or Permanent Disability and the pro rata portion of any other
bonus that would have been payable to the Employee for the year in which such
termination occurred, no later than two and one-half months following the end of
the calendar year in which the Employee’s termination of employment occurs; and

 

(iii)                               unless at that time the Employee or the
Employee’s estate elects to forego all or a part of the following described
amendments to his/her stock option agreements, all unvested options for Company
common stock or unvested restricted stock held by the Employee pursuant to any
stock plan or arrangement with the Company shall become immediately vested, and,
subject to the terms of the Company’s stock plan, any options held by the
Employee under any such plan or arrangement shall be deemed amended so that they
are exercisable prior to termination of the option agreements in accordance with
their terms.

 

5.                                       At-Will Employment.  The Employee
acknowledges and agrees that this Agreement does not in any way modify or limit
the at-will nature of the Employee’s employment with the Company.  Nothing in
this Agreement should be taken as a limit on payments that may be made to the
Employee or as a guarantee of continued employment, a specific term of
employment and/or a contract of employment, and at all times either the Employee
or the Company may terminate the Employee’s employment with the Company at any
time, for any or no reason, and with or without prior notice.

 

6.                                       Withholding; Taxes.  All payments made
by the Company under this Agreement shall be subject to and reduced by any
federal, state and/or local taxes or other amounts required to be withheld by
the Company under any applicable law.

 

7.                                       Tax Gross-Up.  If any payment or
benefit received or to be received by the Employee pursuant to this Agreement or
any other plan, arrangement or agreement including, but not limited to, the
acceleration of vesting of options (the “Total Payments”) would constitute (in
whole or in part) an “excess parachute payment” within the meaning of
Section 280G(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
or any payment or benefit made under this Agreement which is deemed to be
subject to excise tax imposed by Section 409A of the Code or pursuant to similar
provisions of state or local tax codes (which tax cannot be avoided by deferral
of such payments for six months and one day as provided in Sections 2 and 3  of
this Agreement), then the amount of the payments hereunder shall be grossed-up
to the Employee in an amount such that, after payment by the Employee of all
payments and taxes (including any interest and penalties imposed with respect to
such taxes), including, without limitation, any income and excise taxes (and any
interest and payments imposed with respect thereto) and payment by the Employee
of all taxes imposed upon the gross-up payment, the Employee retains the amount
of the gross-up payment equal to the incremental amount to be paid

 

--------------------------------------------------------------------------------


 

by the Employee in tax resulting, if any, from the excess parachute payment and
taxes.  All determinations required to be made under this Section 8, including
whether and when a gross-up payment is required and the amount of such gross-up
payment and the assumptions to be utilized in arriving at such determination,
shall be made, at the Company’s expense, by Deloitte & Touche (or its
successors)(the “Accounting Firm”).

 

8.                                       Assignment and Expiration of Agreement.

 

(a)                                  The Employee acknowledges and agrees that
this Agreement is personal to the Employee and the Employee may not assign any
rights or delegate any obligations or duties hereunder; provided that this
Agreement shall inure to the benefit of and be enforceable by the Employee and
his or her personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.

 

(b)                                 This Agreement, and the rights and
obligations of the Company hereunder, shall inure to the benefit of, and shall
be binding upon, any successor or assign of the Company or all or substantially
all of the business and/or assets of the Company (whether direct or indirect, by
merger, purchase, consolidation, operation of law or otherwise) and may be
assigned by the Company to any entity that shall succeed to the business and
assets of the Company.  As used in this Agreement, “Company” shall mean the
Company as defined herein and any successor to the Company or its business
and/or assets as aforesaid.

 

9.                                       Governing Law.  The Employee and the
Company agree that this Agreement shall be interpreted in accordance with and
governed by the laws of the Commonwealth of Massachusetts, without regard to any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation to the substantive law of another jurisdiction.

 

10.                                 Entire Agreement.  Except for the provisions
of any indemnification agreement between the Company and Employee and the terms
of any deferred compensation agreement between the Company and Employee, this
Agreement shall supersede all prior, concurrent and/or contemporaneous
arrangements, whether written or oral, regarding the subject matter of this
Agreement; provided, however, that except as specifically set forth herein this
Agreement is not intended to and shall not affect, limit or terminate the
Employee’s rights under the Company’s stock incentive plans or arrangements and
any option grants or other awards made pursuant thereto, entered into by and
between the Employee and the Company.

 

11.                                 Acknowledgements.  The Employee acknowledges
that he or she is not relying and has not relied on any promise, representation
or statement made by or on behalf of the Company which is not set forth in this
Agreement.

 

12.                                 Severability.  If any one or more of the
provisions (or any part thereof) of this Agreement shall be declared invalid,
illegal or unenforceable to any extent by a court of competent jurisdiction,
then the application of such provision in such circumstances shall be modified
to permit its enforcement to the maximum extent permitted by law, and both the
application of such portion or provision in circumstances other than those as to
which it is so declared invalid, illegal or unenforceable and the remainder of
this Agreement shall not be

 

--------------------------------------------------------------------------------


 

affected thereby, and each of the remaining provisions (or any part thereof)
shall be valid and enforceable to the fullest extent permitted by law.

 

13.                                 Waiver; Modification; Amendment.  No waiver
of any provision of this Agreement shall be effective unless made in writing and
signed by the party against whom enforcement of the waiver is sought.  Any
written waiver shall operate only as to specific term or condition in the
specific instance waived.  This Agreement may be modified or amended only by a
written instrument signed by the Employee and the Company.

 

14.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

15.                                 Notices.  All notices hereunder shall be in
writing and shall be deemed given when sent by certified or registered mail,
postage prepaid, return receipt requested, if to the Employee, to the address
shown on the records of the Company, and if to the Company, to the Company’s
principal executive offices, attention of the President and/or Chief Executive
Officer.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

COMPANY:

 

ACUSPHERE, INC.

 

 

By:

 

 

Name:

Title:

 

 

EMPLOYEE:

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

[Insert Name and Address of Employee]

 

Re: Executive Employment Agreement and Release

 

Dear                :

 

Reference is made to the Executive Employment Agreement, dated
                      , (the “Employment Agreement”) between you and
Acusphere, Inc. (the “Company”).  The Employment Agreement provides for certain
benefits to be paid to you by the Company under the circumstances set forth
therein.  As a condition to obtaining such benefits, and in consideration
therefore, you have agreed to execute this letter agreement (this “Agreement”). 
With these understandings and in exchange for the promises of you and the
Company as set forth below, you and the Company agree as follows.

 

1.                                      Employment Status and Final Payments:

 

(a)                                  Your termination from employment with the
Company will be effective as of              ,                 (the “Termination
Date”).  As of the Termination Date, your salary will cease, and any entitlement
you have or might have under a Company-provided benefit plan, program, contract
or practice will terminate, except as required by federal or state law, or as
otherwise described in the Employment Agreement.

 

(b)                                 You hereby acknowledge that as of the
Termination Date, you have been paid, or provision has been made to promptly pay
you within the normal payroll cycle of the Company, all wages earned and such
other amounts as are provided for in the Employment Agreement including payment
for all vacation time accrued but unused as of the Termination Date.

 

(c)                                  The Termination Date shall be the date of
the “qualifying event” under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) and the Company will present you with information on COBRA
under separate cover.

 

2.                                      Consideration:  The Company will make
payments to you and provide you with such other benefits as are set forth in the
Employment Agreement [IF APPLICABLE: and in the deferred compensation agreement
set forth in writing between you and the Company dated                     
(“Deferred Compensation Agreement”)].

 

3.                                      Release:  In exchange for the amounts
described in the Employment Agreement and other good and valuable consideration,
the sufficiency of which is hereby acknowledged, you and your

 

--------------------------------------------------------------------------------


 

representatives, agents, estate, heirs, successors and assigns, absolutely and
unconditionally hereby release, remise, discharge, indemnify and hold harmless
the Company Releasees (defined to include the Company and/or any of its parents,
subsidiaries or affiliates, predecessors, successors or assigns, and its and
their respective current and/or former partners, directors,
shareholders/stockholders, officers, employees, attorneys and/or agents, all
both individually and in their official capacities), from any and all actions or
causes of action, suits, claims, complaints, contracts, liabilities, agreements,
promises, contracts, torts, debts, damages, controversies, judgments, rights and
demands, whether existing or contingent, known or unknown, suspected or
unsuspected, which arise out of your employment with, change in employment
status with, and/or separation of employment from, the Company.  This release is
intended by you to be all encompassing and to act as a full and total release of
any claims, whether specifically enumerated herein or not, that you may have or
have had against the Company Releasees arising from conduct occurring up to and
through the date of this Agreement, including, but not limited to, any claims
arising from any federal, state or local law, regulation or constitution dealing
with either employment, employment benefits or employment discrimination such as
those laws or regulations concerning discrimination on the basis of race, color,
creed, religion, age, sex, sex harassment, sexual orientation, national origin,
ancestry, genetic carrier status, handicap or disability, veteran status, any
military service or application for military service, or any other category
protected under federal or state law or any contract, whether oral or written,
express or implied; any tort; any claim for equity or other benefits; or any
other statutory and/or common law claim.

 

4.                                      Accord and Satisfaction:  The amounts
set forth in the Employment Agreement and in any deferred compensation agreement
that is set forth in writing between you and the Company shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of the Company Releasees to you, including,
without limitation, all claims for back wages, salary, vacation pay, draws,
incentive pay, bonuses, stock and stock options, commissions, severance pay,
reimbursement of expenses, any and all other forms of compensation or benefits,
attorney’s fees, or other costs or sums.

 

5.                                      [NOTE:  INCLUDE IF EMPLOYEE IS 40 OR
OLDER]

Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967:

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

 

(a)                                  in consideration for the amounts described
in Section 2 of this Agreement, which you are not otherwise entitled to receive,
you specifically and voluntarily waive such rights and/or claims under the ADEA
you might have against the Company Releases to the extent such rights and/or
claims arose prior to the date this Agreement was executed;

 

(b)                                 you understand that rights or claims under
the ADEA which may arise after the date this Agreement is executed are not
waived by you;

 

(c)                                  you are advised that you have at least 21
days within which to consider the terms of this Agreement and to consult with or
seek advice from an attorney of your choice or any other person of your choosing
prior to executing this Agreement;

 

--------------------------------------------------------------------------------


 

(d)                                 you have carefully read and fully understand
all of the provisions of this Agreement, and you knowingly and voluntarily agree
to all of the terms set forth in this Agreement; and

 

(e)                                  in entering into this Agreement you are not
relying on any representation, promise or inducement made by the Company or its
attorneys with the exception of those promises described in this document.

 

6.                                      Period for Review and Consideration of
Agreement:

 

(a)                                  You acknowledge that you were informed and
understand that you have twenty-one (21) days to review this Agreement and
consider its terms before signing it.

 

(b)                                 The 21-day review period will not be
affected or extended by any revisions, whether material or immaterial, that
might be made to this Agreement.

 

7.                                      Company Files, Documents and Other
Property:  You agree that on or before the Termination Date you will return to
the Company all Company property and materials, including but not limited to,
(if applicable) personal computers, laptops, fax machines, scanners, copiers,
cellular phones, Company credit cards and telephone charge cards, manuals,
building keys and passes, courtesy parking passes, diskettes, intangible
information stored on diskettes, software programs and data compiled with the
use of those programs, software passwords or codes, tangible copies of trade
secrets and confidential information, sales forecasts, names and addresses of
Company customers and potential customers, customer lists, customer contacts,
sales information, sales forecasts, memoranda, sales brochures, business or
marketing plans, reports, projections, and any and all other information or
property previously or currently held or used by you that is or was related to
your employment with the Company (“Company Property”).  You agree that in the
event that you discover any other Company Property in your possession after the
Termination Date of this Agreement you will immediately return such materials to
the Company.

 

8.                                      Future Conduct:

 

(a)                                  Nondisparagement:  You agree not to make
disparaging, critical or otherwise detrimental comments to any person or entity
concerning the Company, its officers, directors or employees; the products,
services or programs provided or to be provided by the Company; the business
affairs, operation, management or the financial condition of the Company; or the
circumstances surrounding your employment and/or separation of employment from
the Company.  The Company agrees not to make disparaging, critical or otherwise
detrimental comments to any person or entity concerning your performance at the
Company or the circumstances surrounding your employment and/or separation of
employment from the Company.

 

(b)                                 Confidentiality of this Agreement:  You
agree that you shall not disclose, divulge or publish, directly or indirectly,
any information regarding the substance, terms or existence of this Agreement
and/or any discussion or negotiations relating to this Agreement, to any person
or organization other than your immediate family and accountants or attorneys
when such disclosure is necessary for the accountants or attorneys to render
professional services.  Prior to any such

 

--------------------------------------------------------------------------------


 

disclosure that you may make, you shall secure from your attorney or accountant
their agreement to maintain the confidentiality of such matters.

 

(c)                                  Disclosures:  Nothing herein shall prohibit
or bar you from providing truthful testimony in any legal proceeding or in
communicating with any governmental agency or representative or from making any
truthful disclosure required, authorized or permitted under law; provided,
however, that in providing such testimony or making such disclosures or
communications, you will use your best efforts to ensure that this Section is
complied with to the maximum extent possible.  Notwithstanding the foregoing,
nothing in this Agreement shall bar or prohibit you from contacting, seeking
assistance from or participating in any proceeding before any federal or state
administrative agency to the extent permitted by applicable federal, state
and/or local law.  However, you nevertheless will be prohibited to the fullest
extent authorized by law from obtaining monetary damages in any agency
proceeding in which you do so participate.

 

9.                                      Representations and Governing Law:

 

(a)                                  This Agreement sets forth the complete and
sole agreement between the parties and supersedes any and all other agreements
or understandings, whether oral or written, except the Nondisclosure and
Developments Agreement between you and the Company, the Employment Agreement,
the Indemnification Agreement between you and the Company [IF APPLICABLE: the
terms of the Deferred Compensation Agreement] and the Incentive Stock Option
Agreement each of which shall remain in full force and effect in accordance with
their respective terms.  This Agreement may not be changed, amended, modified,
altered or rescinded except upon the express written consent of both the
President of the Company and you.

 

(b)                                 If any provision of this Agreement, or part
thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity shall not affect other provisions, or parts thereof,
which may be given effect without the invalid provision or part.  To this
extent, the provisions and parts thereof of this Agreement are declared to be
severable.  Any waiver of any provision of this Agreement shall not constitute a
waiver of any other provision of this Agreement unless expressly so indicated
otherwise.  The language of all parts of this Agreement shall in all cases be
construed according to its fair meaning and not strictly for or against either
of the parties.

 

(c)                                  This Agreement and any claims arising out
of this Agreement (or any other claims arising out of the relationship between
the parties) shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts and shall in all respects be interpreted,
enforced and governed under the internal and domestic laws of Massachusetts,
without giving effect to the principles of conflicts of laws of such state.  Any
claims or legal actions by one party against the other shall be commenced and
maintained in state or federal court located in Massachusetts, and you hereby
submit to the jurisdiction and venue of any such court.

 

(d)                                 You may not assign any of your rights or
delegate any of your duties under this Agreement.  The rights and obligations of
the Company shall inure to the benefit of the Company’s successors and assigns.

 

--------------------------------------------------------------------------------


 

10.                               Effective Date:  After signing this letter,
you may revoke this Agreement for a period of seven (7) days following said
execution.  The Agreement shall not become effective or enforceable and no
payments will be made until this revocation period has expired (“Effective
Date”).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

If this letter correctly states the agreement and understanding we have reached,
please indicate your acceptance by countersigning the enclosed copy and
returning it to me.

 

 

 

Very truly yours,

 

 

 

Acusphere, Inc.

 

 

 

By:

 

 

 

 

[Insert name of Company Representative]

 

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME.  IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

 

Accepted and Agreed to:

 

 

 

[Insert name of Employee]

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

I,                                       , acknowledge that I was informed and
understand that I have 21 days within which to consider the attached Severance
Agreement and Release, have been advised of my right to consult with an attorney
regarding such Agreement and have considered carefully every provision of the
Agreement, and that after having engaged in those actions, I prefer to and have
requested that I enter into the Agreement prior to the expiration of the 21 day
period.

 

 

Dated:

 

 

 

 

 

Name:

 

 

Dated:

 

 

 

 

 

Witness:

 

--------------------------------------------------------------------------------